 



Exhibit 10.23

Rent-A-Center, Inc.
Summary of 2005 Compensation Payable
To Named Executive Officers

      On December 8, 2004, the Compensation Committee of our Board of Directors
established the annual base salaries for 2005 (effective as of January 1, 2005)
of our named executive officers after a review of performance and competitive
market data. In addition, the Compensation Committee authorized the payment of
cash bonuses to each of the executive officers in respect of the year ended
December 31, 2004. The following table sets forth the 2005 annual base salary
and 2004 cash bonus amount for each of our named executive officers (determined
by reference to our proxy statement dated April 12, 2004):

                  Name & Principal Position   2005 Annual Base Salary   2004
Cash Bonus Amount
Mark E. Speese, Chairman of the Board & Chief Executive Officer
  $ 685,000     $ 142,500  
Mitchell E. Fadel, President & Chief Operating Officer
  $ 500,000     $ 85,500  
Robert D. Davis, Senior Vice President — Finance, Treasurer and Chief Financial
Officer
  $ 295,000     $ 47,700  
Anthony M. Doll, Executive Vice President — Operations
  $ 251,520     $ 49,000  
Dana F. Goble, Executive Vice President — Operations
  $ 285,668     $ 47,750  
Christopher A. Korst, Senior Vice President — General Counsel and Secretary
  $ 270,600     $ 34,000  

      Also on December 8, 2004, the Compensation Committee adopted a cash bonus
program for the 2005 fiscal year. Our named executive officers, other than
Mr. Speese, as well as other officers and employees at our corporate office, are
eligible to participate in the 2005 bonus program. The 2005 bonus program has
not been set forth in a formal plan document. Below is a description of the 2005
bonus program, as adopted by the Compensation Committee.

      The purpose of the 2005 bonus program is to promote the interests of
Rent-A-Center and its stockholders by providing key employees with financial
rewards upon achievement of specified business objectives, as well as help us
attract and retain key employees by providing attractive compensation
opportunities linked to performance results.

 



--------------------------------------------------------------------------------



 



Bonuses are capped at a certain percentage of the eligible participant’s base
salary, with the percentage depending on the individual’s position within
Rent-A-Center. Of the maximum cash bonus amount an eligible participant may
earn, 40% is contingent on the achievement by Rent-A-Center of a target amount
of after tax profit, and the remaining 60% is subject to the achievement of
individual goals and objectives, which are set at the beginning of the fiscal
year.

The target bonus percentage and maximum bonus amount for each named executive
officer (other than Mr. Speese) pursuant to the 2005 bonus program is as
follows:

                      2005 Target Bonus   Maximum 2005 Bonus Name & Principal
Position   Percentage   Amount1
Mitchell E. Fadel, President & Chief Operating Officer
    40 %   $ 200,000  
Robert D. Davis, Senior Vice President — Finance, Treasurer and Chief Financial
Officer
    35 %   $ 103,250  
Anthony M. Doll, Executive Vice President — Operations
    40 %   $ 100,608  
Dana F. Goble, Executive Vice President — Operations
    40 %   $ 114,267  
Christopher A. Korst, Senior Vice President — General Counsel and Secretary
    30 %   $ 81,180  

1Assumes (1) the after tax profit goal for Rent-A-Center is met and (2) 100%
achievement of the individual’s goals and objectives.

      The bonus to be paid to our Chief Executive Officer with respect to the
2005 fiscal year will be determined by the Compensation Committee and
recommended to the Board of Directors for approval.

      Payment of bonuses (if any) is normally made in January after the end of
the performance period during which the bonuses were earned. In order to be
eligible for a bonus under the 2005 Bonus Program, eligible participants must be
employed on the date on which bonuses are paid. Bonuses normally will be paid in
cash in a single lump sum, subject to payroll taxes and tax withholdings.

 